Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 1 of 20 Page ID #:641



  1    Marina Lang, Cal. Bar No. 251,087 mlang@socalip.com
       Michael D. Harris, No. 59,470 mharris@socalip.com
  2    Brian S. Tamsut, No. 322,780 btamsut@socalip.com
  3    SOCAL IP LAW GROUP LLP
       310 N. Westlake Blvd., Suite 120
  4    Westlake Village, CA 91362-3788
  5    Phone: (805) 230-1350 • Fax: (805) 230-1355
  6
       Attorneys for Plaintiff Athena Cosmetics, Inc.

  7

  8                               UNITED STATES DISTRICT COURT
  9                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  10                                      No. 2:20-cv-5526-SVW-SJK
  11   Athena Cosmetics, Inc.,        First Amended Complaint for Damages and In-
                                      junction: (1) Federal Trademark Counterfeiting
  12         Plaintiff,               [15 U.S.C. § 1117(b); (2) Federal Trademark In-
                 v.                   fringement [15 U.S.C. § 1114]; (3) Contributory
  13
       AMN Distribution Inc., a Dela- Trademark Counterfeiting and Infringement [15
  14   ware Corporation, Moishe New- U.S.C. § 1117(b) and U.S.C. § 1114; (4) False
  15   man, an individual d/b/a Brush Designation of Origin, Unfair Competition, False
       Express, and DOES 1-10, Inclu- or Misleading Advertising [15 U.S.C. § 1125(a)];
  16   sive,                          (5) Unfair Business Practices [California Com-
  17         Defendants.              mon Law]; (6) Breach of Contract [California
                                      Common Law]
  18
                                          Demand for Jury Trial
  19
             Plaintiff Athena Cosmetics, Inc. (“Plaintiff” or “Athena”) for its complaint
  20
       against AMN Distribution Inc. (“AMN”), Moishe Newman (“Newman”), an individ-
  21
       ual d/b/a Brush Express (“Brush Express”), and Does 1-10 alleges:
  22
                                     FIRST CLAIM FOR RELIEF
  23
       TRADEMARK COUNTERFEITING [15 U.S.C. § 1117(b)] – (AGAINST ALL DEFENDANTS)
  24
       A.   SUBJECT MATTER JURISDICTION
  25
             1. The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331,
  26
       1337(a), and 1338(a) and (b), because the claims address federal questions concern-
  27
       ing the Lanham Act, 15 U.S.C. § 1121, trademark infringement of federally regis-
  28
       tered trademarks under 15 U.S.C. § 1114, and federal unfair competition under 15
                                                        Athena Cosmetics, Inc v. AMN Dist. et al.
        First Amended Complaint                1                         Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 2 of 20 Page ID #:642



  1    U.S.C. § 1125(a).
  2          2. The Court has supplemental jurisdiction under 28 U.S.C. § 1367(a) over
  3    the claims arising under the laws of the State of California, because the state law
  4    claims are so related to the federal subject-matter claims they form part of the same
  5    case or controversy and derive from a common nucleus of operative fact.
  6    B.   THE PARTIES, PERSONAL JURISDICTION AND VENUE
  7          3. Plaintiff Athena is a Nevada corporation with its principal place of busi-
  8    ness at 1838 Eastman Avenue, Suite 200, Ventura, California.
  9          4. On information and belief, Defendant AMN Distribution Inc. (“AMN”)
  10   is a Delaware corporation with its principal place of business at 4225 Lime Ave
  11   Long Beach, CA 90807, which is the mailing address in the database of the Delaware
  12   Secretary of State.
  13         5. On information and belief, Defendant Moishe Newman is an individual do-
  14   ing business under the name of “Brush Express” at the e-commerce website
  15   www.brushexpress.com ( “Brush Express”), with its principal place of business also
  16   at 4225 Lime Ave Long Beach, CA 90807.
  17         6. On information and belief, Defendant Moishe Newman (“Newman”) is an
  18   individual residing in this District at 4225 Lime Ave Long Beach, CA 90807 that uti-
  19   lizes several business names and e-commerce websites to sell cosmetics, the full ex-
  20   tent of which are unknown to Athena.
  21         7. The true names and capacities, whether individual, corporate, associate or
  22   otherwise, of defendant Does 1–10, inclusive, are unknown to Athena and, therefore,
  23   are sued by these fictitious names. Athena will amend this pleading when the true
  24   names and capacities have been ascertained.
  25         8. Does 1–10 do business in the United States and in this district.
  26         9. AMN, Brush Express, Newman, and Does 1–10 are called “Defendants.”
  27

  28

                                                         Athena Cosmetics, Inc v. AMN Dist. et al.
       First Amended Complaint                  2                         Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 3 of 20 Page ID #:643



  1            10. On information and belief, Defendants are related entities who work to-
  2    gether to make, store, purchase, import, sell, assemble, package, advertise, distrib-
  3    ute, and ship counterfeit Athena products.
  4            11. All Defendants are subject to personal jurisdiction under Cal. Code Civ.
  5    Proc., § 410.10. and FED. R. CIV. P. 4 because their principal place of business is in
  6    this district, and because they make, store, purchase, import, sell, assemble, package,
  7    advertise, distribute, and ship counterfeit Athena products to residents in California
  8    and in this district.
  9            12. Venue is proper in this Court under 28 U.S.C. § 1391(b), because, upon in-
  10   formation and belief, a substantial part of the events or omissions causing the claims
  11   occurred and are occurring in this district, and Defendants AMN and Brush Express
  12   have their principal place of business within this district. On information and belief,
  13   venue also is proper over Defendant Newman under 28 U.S.C. §§ 1391(b)(1) and
  14   (c)(1) because that person resides in this district.
  15   C.      FACTS
  16           13. Plaintiff Athena manufactures and sells cosmetics.
  17           14. Since at least as early as February 21, 2006, Athena used the mark REVI-
  18   TALASH®    continuously on cosmetic preparations for eye lashes in California and
  19   throughout the United States.
  20           15. Over the past several years, Athena has devoted substantial resources to
  21   promoting its trademarks’ goodwill. Athena developed strong brand recognition for
  22   its trademarked cosmetics and consumers associate Athena’s trademarks with
  23   Athena’s cosmetics.
  24           16. Athena owns United States Trademark Registration No. 3,246,814, which
  25   issued May 29, 2007, for the mark REVITALASH® for cosmetics preparations for eye
  26   lashes (the REVITALASH registration). Exhibit 1 is a copy of the registration certifi-
  27   cate.
  28

                                                              Athena Cosmetics, Inc v. AMN Dist. et al.
        First Amended Complaint                   3                            Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 4 of 20 Page ID #:644



  1          17. Athena filed, and the Patent and Trademark Office (PTO) accepted, decla-
  2    rations under Sections 8 and 15 of the Lanham Act, 15 U.S.C. §§ 1058, 1065, for the
  3    REVITALASH registration. The registration is incontestable under 15 U.S.C. § 1065.
  4          18. Athena also owns these United States Trademark Registrations, which are
  5    incontestable under Sections 8 and 15 of the Lanham Act, 15 U.S.C. §§ 1058, 1065:
  6               a. No. 3,526,373, which issued November 4, 2008, for the mark ATHENA
  7         AND DESIGN® (Exhibit   2).
  8               b. No. 3,413,360, which issued April 15, 2008, for the mark ATHENA
  9         COSMETICS® for cosmetics preparations for eye lashes (Exhibit 3).
  10              c. No. 5,633,064, which issued December 18, 2018, for the mark ETER-
  11        NALLY PINK® for   charitable services, namely, promoting public awareness of
  12        breast cancer, breast cancer prevention, breast cancer treatment, and breast can-
  13        cer research; organizing and developing charitable projects that aim to promote
  14        breast cancer awareness, research and education; promoting public interest and
  15        awareness of breast cancer, breast cancer prevention, breast cancer treatment,
  16        and breast cancer research. cosmetics preparations for eye lashes (Exhibit 4).
  17              d. No. 4,501,304, which issued March 25, 2014, for the mark REVI-
  18        TALASH ADVANCED® for      cosmetic preparations for eye lashes (Exhibit 5).
  19         19. Athena also owns United States Trademark Registration No. 5,871,804,
  20   which issued October 1, 2019, for the mark shown to the right for
  21   Cosmetic pads; Cosmetic pencils; Cosmetic preparations for body
  22   care; Cosmetic preparations for skin care; Cosmetics; Cosmetics
  23   and cosmetic preparations; Cosmetics and make-up; Hair care creams; Hair care prep-
  24   arations; Hair conditioners; Hair masks; Hair mousses; Hair nourishers; Hair sham-
  25   poos and conditioners; Hair sprays and hair gels; Non-medicated preparations all for
  26   the care of skin, hair and scalp; Non-medicated skin care preparations, namely, moist-
  27   urizers, cleansers, masks, conditioners, creams, exfoliators, toners, make-up primers;
  28   lip care products, namely, lip primers and conditioners; eye brow products, namely,
                                                        Athena Cosmetics, Inc v. AMN Dist. et al.
       First Amended Complaint                 4                         Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 5 of 20 Page ID #:645



  1    eyebrow liners, conditioners and strengtheners; eye-lash products, namely, mascaras,
  2    lengtheners, conditioners, strengtheners; eye-care products, namely, eye creams, con-
  3    cealers, highlighters, and makeup; Eyebrow cosmetics. (the RL Logo registration).
  4    Exhibit 6 is a copy of the registration certificate. Athena sold products with the RL
  5    Logo throughout the United States since January 2018.
  6          20. REVITALASH, ATHENA AND DESIGN, ATHENA COSMETICS, ETERNALLY
  7    PINK, REVITALASH ADVANCED and the RL Logo are collectively “Athena Trade-
  8    marks.” The Athena Trademarks are inherently distinctive and acquired secondary
  9    meaning.
  10         21. Except for the RL Logo, which registered recently, Athena used the regis-
  11   tration symbol “®” consistently with its use of the other registered Athena Trade-
  12   marks. Under 15 U.S.C. § 1111, Athena’s use of the registration symbol puts Defend-
  13   ants on notice of the Athena Trademarks and subjects Defendants to liability for
  14   Athena’s lost profits and other damages and for Defendants’ profits, statutory dam-
  15   ages, treble damages or profits, compensatory damages, punitive damages, pre-judg-
  16   ment interest, attorney fees, investigators’ fees and costs from Defendants for each
  17   Athena mark that Defendants willfully and maliciously counterfeited.
  18         22. Athena also packages its REVITALASH cosmetics in distinctive packaging.
  19   The packaging, bottles, dispensers, brushes, wands of REVITALASH cosmetics share
  20   distinctive fonts, shapes, layouts and color schemes that acquired secondary meaning
  21   to Athena’s customers and potential customers.
  22         23. Athena manufactures its products in the USA. It sells its products through
  23   exclusive distributors in territories in the United States and elsewhere throughout the
  24   world. No Defendant is an authorized distributor.
  25         24. Athena has gone to great lengths to protect its name and enforce the
  26   Athena Trademarks. The Athena Trademarks have been recorded with U.S. Customs
  27   and Border Patrol and registered in countries all over the world.
  28

                                                           Athena Cosmetics, Inc v. AMN Dist. et al.
       First Amended Complaint                  5                           Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 6 of 20 Page ID #:646



  1          25. Defendants’ liability stems from their manufacture, purchase, importation,
  2    sale and distribution of counterfeit Athena cosmetics bearing Athena’s federally reg-
  3    istered Athena Trademarks. Defendants’ unlawful acts constitute federal trademark
  4    infringement and counterfeiting, false designation of origin and false description and
  5    unfair competition under California common law.
  6          26. On or around November, 2019, Athena’s employee ordered, purchased and
  7    received counterfeit products purporting to be Athena Revitalash Eyelash Conditioner
  8    3.5 ml/ 0.118 oz from Defendant Brush Express’ website at www.brushexpress.com.
  9    Exhibit 7 is a screen shot of a webpage from brushexpress.com taken on or around
  10   January 20, 2020. Exhibit 8 is a receipt for the purchase of counterfeit Athena prod-
  11   ucts. Exhibit 9 is a photograph of the package that arrived from Brush Express con-
  12   taining the counterfeit goods, showing the return address as “Brush Express, 10
  13   Gallagher Dr., Suite C, Plains, PA.
  14         27. Counsel for Athena sent several cease and desist letters to Brush Express
  15   at the address at 10 Gallagher Drive, which was the address listed on
  16   www.brushexpress.com.
  17         28. On or around February 2020, counsel for Athena was contacted by the
  18   Lessors of the warehouse property located at 1010 Gallagher Dr., Suite C, Plains,
  19   PA, and the Lessors identified their Lessee as Defendant Delaware corporation,
  20   AMN Distribution, Inc. Defendant AMN’s primary business address is also the
  21   personal place of residence of Defendant Newman.
  22         29. All the goods purchased from and sent by Defendants were confirmed by
  23   Athena to be counterfeit cosmetic products bearing Athena Trademarks and copycat
  24   product packaging.
  25         30. The goods purchased from and sent by Defendants infringed the six Athena
  26   Trademarks.
  27

  28

                                                         Athena Cosmetics, Inc v. AMN Dist. et al.
       First Amended Complaint                 6                          Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 7 of 20 Page ID #:647



  1          31. The photographs below show the contents of the order Athena received
  2    from Defendants. The arrows point to the Athena Trademarks appearing on the con-
  3    tents. The three-digit numbers are the last three digits of the registration numbers.
  4

  5

  6

  7

  8

  9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                          Athena Cosmetics, Inc v. AMN Dist. et al.
        First Amended Complaint                 7                          Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 8 of 20 Page ID #:648



  1

  2

  3

  4

  5

  6

  7

  8

  9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  Athena Cosmetics, Inc v. AMN Dist. et al.
       First Amended Complaint           8                         Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 9 of 20 Page ID #:649



  1          32. On information and belief, Defendants also acted as an intermediary, pur-
  2    chasing counterfeit Athena products in sufficient quantities to sell to other counter-
  3    feiters, who then would resell the counterfeit Athena products to other counterfeiters
  4    in the United States.
  5          33. Defendants knew or through willful blindness chose not to inform them-
  6    selves of the truth that Athena did not manufacture the goods Defendants distributed.
  7    All counterfeit goods Defendants sold contained the same counterfeit features, in-
  8    cluding: the same fake “lot number” imprinted on each counterfeit product, noncom-
  9    mercial-grade “scotch-tape” product wrapping, unusual font and textures on the prod-
  10   uct packaging, the wrong “blue” colors, and improperly sized non-English instruction
  11   manuals that other counterfeiters sold or offered for sale.
  12         34. Long after Athena’s adoption and use of the Athena Trademarks on its
  13   products and after Athena’s federal registration of the Athena Trademarks, Defend-
  14   ants sold and distributed cosmetics in interstate commerce bearing counterfeits and
  15   infringements of the Athena Trademarks as it appears on Athena’s products. The spu-
  16   rious marks or designations Defendants used in interstate and foreign commerce are
  17   identical with or substantially indistinguishable from the Athena Trademarks on
  18   goods covered by the Athena Trademarks registration.
  19         35. Defendants calculated these acts to confuse and to deceive the public, and
  20   they performed the acts knowing about Athena’s rights.
  21         36. Defendants are not and have never been associated, affiliated or connected
  22   with, or endorsed or sanctioned by Athena. Athena never authorized or consented to
  23   any Defendants’ use of the Athena Trademarks or confusingly similar copies.
  24         37. Defendants’ use of the Athena Trademarks or confusingly similar copies
  25   on its products is likely to cause consumers, the public and the trade to erroneously
  26   believe the goods Defendants sold emanate or originate from Athena, or Athena au-
  27   thorized, sponsored, or approved the goods though they are not. This confusion
  28

                                                          Athena Cosmetics, Inc v. AMN Dist. et al.
       First Amended Complaint                  9                          Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 10 of 20 Page ID #:650



   1   causes irreparable harm to Athena and weakens Athena Trademarks’ distinctive qual-
   2   ity. This confusion causes irreparable harm to Athena by causing Athena to lose con-
   3   trol over its goodwill.
   4         38. By using counterfeits and infringements of the Athena Trademarks on De-
   5   fendants’ goods, Defendants trade upon Athena’s goodwill and reputation and create
   6   the false impression that Defendants’ goods are Athena’s legitimate products.
   7         39. Defendants have been unjustly enriched by illegally using and misappro-
   8   priating Athena’s intellectual property for their own financial gain. Each unfairly ben-
   9   efited and profited from Athena’s outstanding reputation for high quality products
  10   and its significant advertising and promotion of Athena Cosmetics and the Athena
  11   Trademarks.
  12         40. Athena lacks any control over the nature and quality of the products De-
  13   fendants sell bearing counterfeits and infringements of the Athena Trademarks.
  14         41. Defendants’ distribution of its products has and will: (i) reflect adversely
  15   on Athena as the believed source of origin; (ii) hamper continuing efforts by Athena
  16   to protect its outstanding reputation for high quality, originality and distinctive goods;
  17   and (iii) tarnish Athena Cosmetics’ goodwill and decrease demand for genuine
  18   Athena products.
  19         42. Defendants’ acts constitute trademark counterfeiting in violation of Lan-
  20   ham Act § 32, 15 U.S.C. § 1114.
  21         43. Defendants acted with reckless disregard of Athena’s rights or was will-
  22   fully blind to those rights in its unlawful activities. This is a case of intentional coun-
  23   terfeiting under 15 U.S.C. § 1117(b), and the case is “exceptional” under 15 U.S.C.
  24   § 1117(a).
  25         44. Defendants’ acts cause Athena to suffer irreparable harm and damages in
  26   an amount not determined. Defendants’ wrongful advertisement, promotion, distribu-
  27   tion, sale and offers of sale of its goods bearing infringements or counterfeits of the
  28

                                                           Athena Cosmetics, Inc v. AMN Dist. et al.
        First Amended Complaint                  10                         Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 11 of 20 Page ID #:651



   1   Athena Trademarks directly and proximately caused the injuries and damages Athena
   2   sustained.
   3         45. Athena has no adequate remedy at law.
   4         46. Defendants’ wrongful acts including counterfeiting or infringing the
   5   Athena Trademarks will continue unless enjoined by the Court.
   6         47. From the foregoing, Defendants are liable to Athena for: (a) statutory dam-
   7   ages up to $2 million for each counterfeited trademark as 15 U.S.C. § 1117(c) pro-
   8   vides, or, at Athena’s election, an amount representing three times Athena’s damage
   9   or Defendants’ illicit profits; and (b) reasonable attorney’s fees, investigative fees and
  10   pre-judgment interest under 15 U.S.C. § 1117(b).
  11                                SECOND CLAIM FOR RELIEF
  12      TRADEMARK INFRINGEMENT [15 U.S.C. § 1114] – AGAINST ALL DEFENDANTS
  13         48. Athena incorporates by reference its previous allegations.
  14         49. This court has subject matter jurisdiction over this claim for relief under 28
  15   U.S.C. § 1338(a), 15 U.S.C. § 1121(a) and other federal statutes.
  16         50. Based on Athena’s extensive advertising of the Athena Trademarks, its ex-
  17   tensive sales, award-winning cosmetic line, and wide popularity throughout the
  18   United States and the world, the Athena Trademarks acquired a secondary meaning
  19   so any product and advertisement bearing such trademarks is immediately associated
  20   by purchasers and the public as a product and affiliate of Athena.
  21         51. Defendants made and sold at wholesale, retail and online goods bearing in-
  22   fringements or counterfeits of Athena Trademarks in interstate and foreign com-
  23   merce.
  24         52. Defendants’ goods used the Athena Trademarks, knowing the trademarks
  25   are the exclusive property of Athena.
  26         53. Defendants’ activities create the false and misleading impression that Athe-
  27   na sanctions, assigns or authorizes Defendants by using the Athena Trademarks to
  28

                                                          Athena Cosmetics, Inc v. AMN Dist. et al.
        First Amended Complaint                 11                         Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 12 of 20 Page ID #:652



   1   distribute cosmetics bearing the Athena Trademarks though Defendants are not so au-
   2   thorized.
   3         54. Defendants engaged in the activity intending to confuse and deceive the
   4   public into believing that Defendants and the cosmetics they sell are sponsored, affili-
   5   ated or associated with Athena, when they are not.
   6         55. Defendants’ use of one or more Athena Trademarks has been without
   7   Athena’s consent, is likely to cause confusion and mistake in the public’s minds and
   8   tends to and does falsely create the impression Athena warranted, authorized, spon-
   9   sored or approved the goods Defendants distributed though they are not.
  10         56. Defendants’ unauthorized use of the Athena Trademarks resulted in their
  11   unfairly benefiting from Athena’s advertising and promotion and profiting from
  12   Athena’s and the Athena Trademarks’ reputation to the substantial and irreparable in-
  13   jury of the public, Athena and the Athena Trademarks and their substantial goodwill.
  14         57. Defendants’ acts constitute trademark infringement in violation of Lanham
  15   Act § 32, 15 U.S.C. § 1114.
  16         58. Defendants are liable to Athena for: (a) an amount representing three times
  17   Athena’s damage or Defendants’ illicit profits; and (b) reasonable attorney’s fees, in-
  18   vestigative fees and pre-judgment interest under 15 U.S.C. § 1117.
  19                                  THIRD CLAIM FOR RELIEF
  20           CONTRIBUTORY TRADEMARK COUNTERFEITING AND INFRINGEMENT
  21               [15 U.S.C. §§ 1117(b) AND 1114] – (AGAINST ALL DEFENDANTS)
  22         59. Athena incorporates by reference its previous allegations.
  23         60. This court has subject matter jurisdiction over this claim for relief under 28
  24   U.S.C. § 1338(a), 15 U.S.C. § 1121(a) and other federal statutes.
  25         61. On information and belief, Defendants made, advertised, packaged, ware-
  26   housed, sold and distributed the counterfeit goods to retailers, wholesalers, or directly
  27   to consumers throughout the United States, including individual consumers who re-
  28   side in California and in this District.
                                                          Athena Cosmetics, Inc v. AMN Dist. et al.
        First Amended Complaint                   12                       Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 13 of 20 Page ID #:653



   1          62. Defendants benefitted from selling counterfeit goods to consumers and
   2   other third parties.
   3          63. Defendants advertised, sold and delivered the counterfeit goods counterfeit
   4   goods to third parties with actual or constructive knowledge that the third-party cus-
   5   tomers were engaging or were going to engage in trademark infringement and coun-
   6   terfeiting.
   7          64. Defendants had the right and ability to prevent the promotion, sale and dis-
   8   tribution of infringing and counterfeit goods to consumers and other third parties, but
   9   instead of preventing those acts, Defendants induced customers to infringe Athena’s
  10   trademarks and promote, sell, and distribute counterfeit Athena products.
  11          65. Defendants are liable to Athena for: (a) statutory damages up to $2 million
  12   for each counterfeited trademark as 15 U.S.C. § 1117(c) provides, or, at Athena’s
  13   election, an amount representing three times Athena’s damage or Defendants’ illicit
  14   profits; and (b) reasonable attorney’s fees, investigative fees and pre-judgment inter-
  15   est under 15 U.S.C. § 1117(b).
  16          66. Defendants are liable to Athena for: (a) an amount representing three times
  17   Athena’s damage or Defendants’ illicit profits; and (b) reasonable attorney’s fees, in-
  18   vestigative fees and pre-judgment interest under 15 U.S.C. § 1117.
  19                                FOURTH CLAIM FOR RELIEF
  20     FALSE DESIGNATION OF ORIGIN, FALSE DESCRIPTION AND FALSE ADVERTISING
  21                    [15 U.S.C. § 1125(a)] – (AGAINST ALL DEFENDANTS)
  22          67. Athena incorporates by reference its previous allegations.
  23          68. This court has subject matter jurisdiction over this claim for relief under 28
  24   U.S.C. § 1338(a), 15 U.S.C. § 1121(a) and other federal statutes.
  25          69. Defendants’ sale and distribution of its goods used false designations of
  26   origin and false and misleading descriptions and representations, including the
  27   Athena Trademarks, which falsely describe the origin, sponsorship, association or ap-
  28   proval by Athena of the goods they sell.
                                                          Athena Cosmetics, Inc v. AMN Dist. et al.
        First Amended Complaint                 13                         Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 14 of 20 Page ID #:654



   1         70. Defendants never were associated, affiliated or connected with, or en-
   2   dorsed or sanctioned by Athena. Defendants’ use of the Athena Trademarks or con-
   3   fusingly similar copies on its products is likely to cause consumers, the public and the
   4   trade to erroneously believe that the goods sold by Defendants emanate or originate
   5   from Athena, or that the items are authorized, sponsored, or approved by Athena,
   6   even though they are not. This confusion causes irreparable harm to Athena and
   7   weakens Athena Trademarks’ distinctive quality.
   8         71. Defendants’ use of the Athena Trademarks and Athena’s distinctive pack-
   9   aging, logos, and designs, constitutes false descriptions and representations falsely
  10   describing or representing Defendants and their products as authorized, sponsored, af-
  11   filiated or associated with Athena.
  12         72. Through e-commerce, including without limitation eBay, brushex-
  13   press.com and Facebook, Defendants are advertising and selling counterfeit goods
  14   displaying Athena’s unique packaging and displaying the Athena Trademarks. De-
  15   fendants are falsely representing to the public each sells authentic goods made by
  16   Athena. See Exhibit 7. The deception influenced purchasing decisions by consumers,
  17   and the statement created a likelihood of injury to Athena.
  18         73. Defendants’ acts constitute the use in commerce of false designations of
  19   origin and false or misleading descriptions or representations, falsely or misleadingly
  20   describing or represent Defendants’ products as those of Athena in violation of Lan-
  21   ham Act § 43(a), 15 U.S.C. § 1125(a).
  22         74. Defendants, therefore, are liable to Athena for: (a) an amount representing
  23   three times Athena’s damage or Defendants’ illicit profits; and (b) reasonable attor-
  24   ney’s fees, investigative fees and pre-judgment interest under 15 U.S.C. § 1117.
  25                                 FIFTH CLAIM FOR RELIEF
  26          COMMON LAW UNFAIR COMPETITION – (AGAINST ALL DEFENDANTS)
  27         75. Athena incorporates by reference its previous allegations.
  28

                                                         Athena Cosmetics, Inc v. AMN Dist. et al.
       First Amended Complaint                 14                         Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 15 of 20 Page ID #:655



   1         76. This is a claim against Defendants for unfair competition under California
   2   laws. This court has subject matter jurisdiction over this claim for relief under 28
   3   U.S.C. § 1338(b) because it is an unfair competition claim joined with a substantial
   4   and related claim under the trademark laws.
   5         77. Athena built up valuable goodwill in the Athena Trademarks and the dis-
   6   tinctive appearance of its cosmetics containers and packaging.
   7         78. Defendants’ use of the Athena Trademarks permitted Defendants to palm
   8   off its goods as those of Athena, all to Athena’s detriment and Defendants’ unjust en-
   9   richment.
  10         79. Knowing the esteem the public holds for the Athena Trademarks and
  11   Athena products, Defendants intended to and traded on the goodwill associated with
  12   the Athena Trademarks and misled and will continue to mislead the public into as-
  13   suming a connection between Athena and Defendants’ goods by their distribution of
  14   cosmetics that bear confusingly similar copies of the Athena Trademarks.
  15         80. Defendants’ unauthorized use of Athena Trademarks caused and likely will
  16   continue to cause damage to Athena by tarnishing the valuable reputation and image
  17   associated with Athena and its goods. Defendants palmed off their goods and services
  18   as those of Athena by Defendants’ labeling and misrepresentations to the public,
  19   members of which are likely to believe that Defendants’ cosmetics emanate from or
  20   are associated with Athena.
  21         81. Defendants’ acts are likely to cause confusion and deceive the public on
  22   the source of their goods. Defendants falsely suggest a connection with Athena.
  23         82. Defendants’ conduct constitutes unfair competition in violation of Califor-
  24   nia law.
  25         83. Defendants acted willfully and maliciously, subjecting each Defendant to
  26   an award of punitive damages under California law.
  27

  28

                                                          Athena Cosmetics, Inc v. AMN Dist. et al.
       First Amended Complaint                 15                          Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 16 of 20 Page ID #:656



   1         84. Because of these acts, Defendants are liable to Athena for: (a) compensa-
   2   tory damages or Defendants’ illicit profits; and (b) punitive damages in an amount
   3   sufficient to punish Defendants.
   4                                  SIXTH CLAIM FOR RELIEF
   5   BREACH OF CONTRACT [CALIFORNIA COMMON LAW] (AGAINST ALL DEFENDANTS)
   6         85. Athena incorporates by reference its previous allegations.
   7         86. This is a claim against Defendants for breach of a settlement agreement un-
   8   der California law. This court has supplemental subject matter jurisdiction over this
   9   claim for relief under 28 U.S.C. § 1367 because the breach of contract claim is so re-
  10   lated to claims in this action that they form part of the same case or controversy.
  11         87. In February and March 2020 after Athena had demanded in writing that de-
  12   fendants cease selling counterfeit Athena products, Athena and Defendants entered
  13   into a settlement agreement, which they executed on April 29 and 30, 2020.
  14         88. Athena performed under the contract by releasing claims against Defend-
  15   ants related to trademark infringement and counterfeiting.
  16         89. The settlement agreement prohibited Defendants from selling any products
  17   that infringe Athena's intellectual property rights.
  18         90. The settlement agreement also required defendant AMN to disclose to
  19   Athena the complete contact information of every customer of its infringing and
  20   counterfeit products and complete contact information of all suppliers to Defendants
  21   of infringing and counterfeit products.
  22         91. AMN breached the settlement agreement by providing inaccurate and in-
  23   complete contact information of its customers and suppliers.
  24         92. Defendants breached the settlement agreement by continuing to sell Athena
  25   counterfeit goods.
  26         93. Defendants’ breaches were material because Athena settled with Defend-
  27   ants to obtain their promises to cease selling Athena counterfeit goods and settled
  28   with AMN to obtain complete and accurate contact information.
                                                          Athena Cosmetics, Inc v. AMN Dist. et al.
        First Amended Complaint                  16                        Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 17 of 20 Page ID #:657



   1           94. The settlement agreement also obligates Defendants to pay Athena’s attor-
   2   ney fees and expense to enforcing the agreement.
   3                                     REQUEST FOR RELIEF
   4           WHEREFORE, Athena respectfully requests that the Court order judgment
   5   against each Defendant for:
   6           95. An injunction ordering Defendants, their agents, servants, employees, and
   7   all other persons in privity or acting in concert with them be enjoined and restrained
   8   from:
   9                 (a) using any reproduction, counterfeit, copy, or colorable imitation of
  10           the Athena Trademarks and related packaging and logos, to identify any goods
  11           or the rendering of any services not authorized by Athena;
  12                 (b) engaging in any course of conduct likely to cause confusion, decep-
  13           tion or mistake, or injure Athena’s business reputation or weaken the distinc-
  14           tive quality of the Athena Trademarks and related packaging and logos;
  15                 (c) using a false description or representation including words or other
  16           symbols falsely describing or represent Defendants’ unauthorized goods as be-
  17           ing those of Athena or sponsored by or associated with Athena and from offer-
  18           ing such goods in commerce;
  19                 (d) further infringing the Athena Trademarks and related packaging and
  20           logos by manufacturing, producing, importing, distributing, circulating, selling,
  21           marketing, offering for sale, advertising, promoting, displaying or otherwise
  22           disposing of any products not authorized by Athena bearing any simulation, re-
  23           production, counterfeit, copy or colorable imitation of the Athena Trademarks;
  24                 (e) using any simulation, reproduction, counterfeit, copy or colorable im-
  25           itation of the Athena Trademarks in the promotion, advertisement, display,
  26           sale, offering for sale, manufacture, production, circulation or distribution of
  27           any unauthorized products in such fashion as to relate or connect, or relate or
  28

                                                           Athena Cosmetics, Inc v. AMN Dist. et al.
       First Amended Complaint                   17                         Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 18 of 20 Page ID #:658



   1        connect, such products to Athena, or to any goods sold, manufactured, spon-
   2        sored or approved by, or connected with Athena;
   3               (f) making any statement or representation, or using any false designa-
   4        tion of origin or false description, or performing any act, which can or is likely
   5        to lead the trade or public, or individual members thereof, to believe that any
   6        products manufactured, distributed, imported sold or offered for sale, or rented
   7        by Defendants are associated or connected with Athena; or is sold, manufac-
   8        tured, licensed, sponsored, approved or authorized by Athena;
   9               (g) engaging in any conduct infringing the Athena Trademarks, of
  10        Athena’s rights in, or to use or to exploit, the Athena Trademarks, or constitut-
  11        ing any weakening of Athena’s name, reputation or goodwill;
  12               (h) using or continuing to use the Athena Trademarks or trade names or
  13        any variation thereof on the Internet (either in the text of a websites, as a do-
  14        main name, or as a key word, search word, metatag, or any part of the descrip-
  15        tion of the site in any submission for registration of any Internet site with a
  16        search engine or index) in any goods or services not directly authorized by
  17        Athena;
  18               (i) hosting or acting as internet service provider for, or operating any
  19        websites that offer for sale any products bearing the Athena Trademarks;
  20               (j) using any email addresses to offer for sale any nongenuine products
  21        bearing counterfeits of the Athena Trademark;
  22               (k) using any e-commerce site under any seller name and connecting
  23        with any websites that offer for sale any merchandise bearing counterfeits of
  24        the Athena Trademarks;
  25               (l) secreting, destroying, altering, removing, or otherwise dealing with
  26        the unauthorized products or any books or records which contain any infor-
  27

  28

                                                         Athena Cosmetics, Inc v. AMN Dist. et al.
       First Amended Complaint                18                          Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 19 of 20 Page ID #:659



   1         mation relating to the importing, manufacturing, producing, distributing, circu-
   2         lating, selling, marketing, offering for sale, advertising, promoting, or display-
   3         ing of all unauthorized products which infringe the Athena Trademarks; and
   4                (m) effecting assignments or transfers, forming new entities or associa-
   5         tions or utilizing any other device to circumvent or otherwise avoiding the pro-
   6         hibitions set forth in subparagraphs (a) through (l).
   7         96. Within ten days of judgment, Defendants must take all steps necessary to
   8   remove from all websites it owns or controls all text or other media offering for sale
   9   any merchandise bearing counterfeits of the Athena Trademarks.
  10         97. Within 30 days of judgment, Defendants must file and serve Athena with a
  11   notarized sworn statement under 15 U.S.C. § 1116(a) detailing the manner and form
  12   in which Defendants complied with this injunction.
  13         98. Ordering Defendants to deliver up for destruction to Athena all unauthor-
  14   ized products and advertisements in its possession or under their control bearing the
  15   Athena Trademarks or any simulation, reproduction, counterfeit, copy or colorable
  16   imitation thereof, and all plates, molds, matrices and other means of production of
  17   them under 15 U.S.C. § 1118.
  18         99. Holding Newman to be AMN’s alter ego.
  19         100. Directing such other relief as the Court may deem appropriate to prevent
  20   the trade and public from deriving any erroneous impression that any products manu-
  21   factured, sold or otherwise circulated or promoted by Defendants is authorized by
  22   Athena or related to Athena’s products.
  23         101. Requiring Defendants pay jointly and severally to Athena damages
  24   Athena sustained from Defendants’ infringement of the Athena Trademark and unfair
  25   competition and to account for all gains, profits and advantages derived by Defend-
  26   ants from the sale of their infringing merchandise bearing the Athena Trademark and
  27   that the award to Athena be trebled as provided for under 15 U.S.C. § 1117; that
  28

                                                         Athena Cosmetics, Inc v. AMN Dist. et al.
       First Amended Complaint                   19                       Case No.: 2:20-cv-5526
Case 2:20-cv-05526-SVW-SHK Document 73 Filed 03/22/21 Page 20 of 20 Page ID #:660



   1   Athena be awarded statutory damages under 15 U.S.C. § 1117(c) of up to $2 million
   2   for each trademark Defendants willfully counterfeited and infringed.
   3         102. Requiring Defendants pay jointly and severally to Athena damages
   4   Athena sustained from Defendants’ breach of the settlement agreement in an amount
   5   currently unknown.
   6         103. Ordering Defendants to pay Athena’s costs with reasonable attorneys
   7   and investigators fees and prejudgment interest under 15 U.S.C. § 1117.
   8         104. Ordering Defendants to pay Athena’s costs with reasonable attorneys
   9   and investigators fees and prejudgment interest under the settlement agreement.
  10         105. Awarding punitive damages to Athena for Defendants’ willful, malicious
  11   and bad faith conduct.
  12         106. Directing this Court retain jurisdiction to enable Athena to apply to the
  13   Court at any time for such further orders and interpretation or execution of any order
  14   entered, for the modification of any such order, for the enforcement or compliance
  15   therewith and for the punishment of any violations thereof.
  16         107. Awarding to Athena such other and further just and proper relief, with
  17   the costs and disbursements Athena incurred.
  18
       March 22, 2021                           /s/ Marina Lang
  19
                                                Marina Lang
                                                SOCAL IP LAW GROUP LLP
  20
                                                Attorney for Plaintiff Athena Cosmetics, Inc.
  21
                                            JURY DEMAND
  22
             Plaintiff demands a trial by jury on all issues triable to a jury.
  23
       March 22, 2021                           /s/ Marina Lang
  24                                            Marina Lang
  25                                            SOCAL IP LAW GROUP LLP
  26
                                                Attorney for Plaintiff Athena Cosmetics, Inc.

  27

  28

                                                           Athena Cosmetics, Inc v. AMN Dist. et al.
       First Amended Complaint                  20                          Case No.: 2:20-cv-5526
